Title: From Thomas Jefferson to Delamotte, 26 August 1793
From: Jefferson, Thomas
To: Delamotte



Sir
Philadelphia Aug. 26. 93.

The sloop Hannah, Capt. Curvan goes on public account to Havre to carry public dispatches for Mr. Morris our minister at Paris. The Captain is to go with those dispatches himself to Paris. I take the liberty of mentioning this to you to ensure to them your particular aid and patronage should it be needed. Tho every precaution has been used to furnish them with every thing or the means within themselves of procuring it, yet should any unforeseen accident call for repairs or other expences of an unexpected nature, if you will be so good as to furnish them, your draught shall be paid at the treasury of the US. at sight, or the amount remitted instantly on receiving your account. I am with great esteem Sir your most obedt. servt

Th: Jefferson

